DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2020 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 240 in Fig. 7 and 403 in Fig. 9a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because “an healthcare enterprise network” should read –a healthcare enterprise network” in lines 4-5.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In Para. 0001, lines 4-5, the U.S. Patent Application Nos. are missing.
In Para. 0002, line 3, “healthcare environment” should read –healthcare environment.-- A period is missing at the end of the sentence.
In Para. 0035, line 10, “administrators’ ” should read –administrators--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a network” in lines 4-5 and "automatically making 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Menschik et al. (US 2004/0034550 A1; hereinafter “Menschik”).
Regarding claim 1, Menschik teaches, a method for automating and managing workflow for healthcare data retrieval, display, and analysis on a healthcare enterprise network, comprising (Para. 0028, there is a method operable on a computer for managing distributed medical data; Para. 0129, standardized patient attributes are compared to attributes stores and matching patient records are identified and displayed; Paras. 0127-0128): 
receiving a study order for a patient, wherein the study order originates from a network (Para. 0029, a computer for managing medical data receives a first metadata file containing attributes relating to a stored patient medical file; Para. 0058, the metadata is from a network); 
storing the study order in a Worklist as an uncompleted study order (Para. 0029: “storing the selected attributes…”; Para. 0068, patient medical records are linked to stored digital radiological image files in which radiologists report on the patient files; Fig. 4, patient study database 144; Fig. 8A, report status 224H; Para. 0097); 
applying a workflow routing rule to data contained in the study order to determine a destination group (Para. 0143, permissible destinations for the patient data is displayed and selected to be transferred. An authenticated user who is authorized to access the records requests transfer of the patient data); 
automatically making accessible to a second workstation the healthcare data of a primary study of the patient associated with the study order (Para. 0144, an agent at the selected destination is notified of the data transfer and the transfer request is sent to agents associated with each source that requests the patient data; Fig. 16, element 616); 
locating a network source of historical information about the patient (Para. 0144: “If the requested…each of those sources”); 
and automatically making accessible to the second workstation the historical information about the patient (Para. 0144; Fig. 8A, history 224O).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,540,731 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by U.S. Patent No. 10,540,731 B2.
Instant application no. 16/715,309
U.S. Patent No. 10,540,731 B2 
Claim 1
A method for automating and managing workflow for healthcare data retrieval, display, and analysis on a healthcare enterprise network, comprising: receiving a study order for a patient, wherein the study order originates from a network; storing the study order in a Worklist as an uncompleted study order; applying a workflow routing rule to data contained in the study order to determine a destination group; automatically making accessible to a second workstation the healthcare data of a primary study of the patient associated with the study order; locating a network source of historical information about the patient; and automatically making accessible to the second workstation the historical information about the patient.
Claim 1

A method for automating and managing workflow for 2healthcare data across different information and imaging systems on a healthcare enterprise 3network, comprising:  4prefetching one or more study orders for a patient, wherein the study 5order originates from a first workstation on the healthcare enterprise network;  6storing the prefetched one or more study orders in a Master Worklist as an 7uncompleted study order;  8storing the prefetched one or more study orders for the patient in one or more Filtered 9Worklists, wherein each Filtered Worklist is associated with a designated group, 10receiving a request for one or more of the prefetched study orders, 11in response to the received request, for each prefetched study order:  12automatically determining a destination group for the study order by:  13comparing (A) current workflow loads at various destinations and at least 14one of (a) a modality of an image in the study order, (b) a body 15part in the image in the study order, (c) a referring physician, (d) a 16location of the patient, and (e) the patient's insurance carrier to (B) 17each of a plurality of workflow routing rules in a workflow routing 18rule database that define workflow routing;  19selecting, by a server of the healthcare enterprise network, at least one of 20the workflow routing rules in the workflow routing rule database to 21be applied to the study order based on the results of the comparing, 22wherein selection of the at least one workflow routing rule that 23defines workflow routing is based on any combination of the 24comparison of (A) to (B); and  25applying the at least one selected workflow routing rule to the study order 26by the server of the healthcare enterprise network to determine the destination group for the study order; and  - 2 of 30 -A/N: 11/944,534automatically making accessible to a second workstation in the destination group  healthcare data of a primary study of the patient associated with the study 30order;  31upon receiving the study order for a patient, automatically locating available 32network sources of relevant historical information about the patient 33associated with the received study order by querying network nodes for 34patient records, archived studies and reports about the patient associated 35with the study order;  36in response to results of querying the network nodes, automatically fetching, 37compressing, packaging, reformatting for the second 38workstation, and forwarding any located relevant historical information 39about the patient associated with the received study order to a designated 40memory for the destination group that is accessible by a plurality of 41workstations associated with the destination group and that includes the 42second workstation;  43presenting, on the plurality of workstations associated with the destination group, 44the study order in the Filtered Worklist specific to the destination 45group;  46receiving a selection of a study order presented on the second workstation via the 47Filtered Worklist specific to the destination 48automatically making accessible to the second workstation the historical 49information about the patient associated with the selected study order by 50loading the information about the patient associated with the selected 51study order to the second workstation from the designated memory for the 52destination group in response to receiving the selection; and  53automatically adjusting the Filtered Worklist specific to the destination group to 54prevent loading the information about the patient associated with the 55selected study order from the designated memory of the 56destination group to another workstation in the plurality of workstations in response to receiving the selection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilkes et al. (US 2004/0078231 A1) teaches systems and methods for utilizing electronic documentation and providing clinician decision support during treatment of a patient (Abstract).
Loukipoudis et al. (US 7,411,693 B2) teaches an image data dissemination system and method.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664